—Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that the evidence is legally insufficient to support the conviction of two counts of robbery in the second degree (Penal Law § 160.10 [1], [2] [a]). The evidence, viewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), establishes that defendant intentionally aided his companion in the commission of the robbery (see, Penal Law § 20.00; People v Woods, 238 AD2d 900, lv denied 90 NY2d 912). We further reject defendant’s contention that the verdict is contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). The sentence, is neither unduly harsh nor severe. (Appeal from Judgment of Monroe County Court, Bristol, J. — Robbery, 2nd Degree.) Present — Denman, P. J., Green, Pine, Hayes and Boehm, JJ.